UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                              No. 02-50820
                            Summary Calendar


                           CAMILLA A. HANCOCK,

                                                          Plaintiff-Appellant,

                                      versus

                                LOUIS CALDERA,

                                                          Defendant-Appellee.

________________________________________________________________

          Appeal from the United States District Court
               for the Western District of Texas
                         (SA-01-CV-1130)
________________________________________________________________
                        December 30, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This   pro   se   appeal    is    from    a   Rule   12(b)(6)   dismissal.

Plaintiff alleged: her employer (United States Army) subjected her

to   retaliation       because     she    had      earlier     complained    of

discrimination; and the retaliation took the form of a hostile and

abusive work environment. The district court granted the motion to

dismiss.




     *
      Pursuant to 5th Cir. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th Cir. R. 47.5.4.
     Subsequent to that dismissal, however, Swierkiewicz v. Sorema

N.A., 534 U.S. 506 (2002), was decided.    It held a plaintiff need

not plead specific facts required to establish the elements of a

prima facie Title VII claim under McDonell Douglas Corp. v. Green,

411 U.S. 792 (1973).   534 U.S. at 508.    The Court noted that the

prima facie case under McDonell Douglas is an evidentiary, rather

than a pleading, standard.      The complaint need only contain “a

short and plain statement of the claim showing that the pleader is

entitled to relief”, see FED. R. CIV. P. 8(a), thereby placing

defendant on notice of “what the plaintiff’s claim is and the

grounds upon which it rests”.    534 U.S. at 512 (internal citations

omitted).   Moreover, Swierkiewicz held that even the elements of a

prima facie case can “vary depending on the context”.    Id.

     In the light of Swierkiewicz, the district court issued an

Order and Advisory, stating:      the dismissal was improvidently

granted; and it would be receptive to a motion for reconsideration.

Plaintiff, however, had already filed her notice of appeal.

     Accordingly, this matter is remanded to the district court for

it to examine plaintiff’s complaint under the standard stated in

Swierkiewicz.

                                            VACATED AND REMANDED




                                  2